Status of Claims
This is a notice of allowance in reply to the response filed on October 25, 2021.
Claims 1, 4, 16 and 20 have been amended.
Claims 1-20 are allowed.
This action includes an Examiners Amendment and Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-20 under 35 USC § 103 in the previous office action is withdrawn in response to Applicant’s arguments and amendments to claims 1, 16 and 20.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon G. Jonsson on November 15, 2021.
The application has been amended as follows: 
	Claim 1:
	A transportation management system comprising:
one or more processors; and
one or more memory resources storing:
a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout a given region to determine fractional risk values for path segments of the given region, the fractional risk values being specific to at least one of an autonomous vehicle (AV) type or AV software version and indicative of a probability that a harmful event will occur for traversal of the path segments; and

receive live data from a plurality of vehicles in the given region;
determine a fractional risk value for traversing each path segment of the given region, wherein the fractional risk value is determined using the machine-learned risk regressor using the live data as input; and
route vehicles operating within the given region along lowest risk route options based on the fractional risk value for each path segment.
Claim 16:                
A non-transitory computer readable medium storing:
a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout a given region to determine fractional risk values for path segments of the given region, the fractional risk values being specific to at least one of an autonomous vehicle (AV) type or AV software version and indicative of a probability that a harmful event will occur for traversal of the path segments; and
instructions that, when executed by one or more processors, cause the one or more processors to:
receive live data from a plurality of vehicles in the given region; determine a fractional risk value for traversing each path segment of the given region, wherein the fractional risk value is determined using the machine-learned risk regressor using the live data as input; and Page 5 of 1
route vehicles operating within the given region along lowest risk route options based on the fractional risk value for each path segment.
Claim 20:
A computer-implemented method of facilitating an on-demand transportation service, the method being performed by a computer system comprising one or more processors, the method comprising:

receiving live data from a plurality of vehicles in the given region;
determining, by the computer system, a fractional risk value for traversing each path segment of the given region, wherein the fractional risk value is determined using a machine-learned risk regressor with live data as input, wherein the machine-learned risk regressor comprises a neural network trained using the log data to determine fractional risk values for path segments of the given region, the fractional risk values being specific to at least one of an autonomous vehicle (AV) type or AV software version and indicative of a probability that a harmful event will occur for traversal of the path segments; and
routing, by the computer system, vehicles within the given region along lowest risk route options based on the fractional risk value for each path segment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference of record is Gibson et al., (US 2017/0234689 A1) and Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors 2015. This reference do not fully teach or suggest all of the claimed details regarding a machine-learned risk regressor, wherein the machine-learned risk regressor is trained using log data from vehicles operated throughout a given region to determine fractional risk values for path segments of the given region, the fractional risk values being specific to at least one of an autonomous vehicle (AV) type or AV software version and indicative of a probability that a harmful event will occur for traversal of the path segments; and instructions that, when executed by the one or more processors, cause the transportation management system to: receive live data from a plurality of vehicles in the given region; determine a fractional risk value for traversing each path segment of the given region, wherein the fractional risk value is determined using the machine-learned risk regressor using the live data as input; and route vehicles operating within the given region along lowest risk route options based on the fractional risk value for each path segment, in combination.
The prior art reference most closely resembling the Applicant’s claimed invention is Gibson et al., (US 2017/0234689 A1) and Meiring et al., A Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms, MDPI, Sensors 2015.
First, Gibson et al., disclose a real time risk assessment and operational changes with semi-autonomous vehicles. A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes. The method mitigates the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.
Second, Meiring et al., disclose a Review of Intelligent Driving Style Analysis Systems and Related Artificial Intelligence Algorithms. An in-depth investigation is performed to identify the relevant machine learning and artificial intelligence algorithms utilised in current driver behaviour and driving style analysis systems.
With the current 2019 PEG the claims are also deemed to be statutory since they fall into at least one statutory class of subject matter and there is no abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623